UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended July 31, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition periodfrom,20,to,20. CommissionFileNumber000-32465 MASS MEGAWATTS WIND POWER, INC. (Exact Name of Registrant as Specified in Charter) Massachusetts 04-3402789 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 95 Prescott Street, Worcester, Massachusetts01605 (Address of Principal Executive Offices) (508) 751-5432 (Registrant's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in this Form 10-Q or any amendment to this Form 10-Q.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o oNon-accelerated filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).Yes o No x There were 7,049,524 shares of the Registrant's no par value common stock outstanding as of July 31, 2009 Mass Megawatts Wind Power, Inc. (A Development Stage Enterprise) CONTENTS PartI - Financial Information Item1. FinancialStatements 1 Item2. Management's Discussion & Analysis and Plan of Operation 9 Item3. Quantitative and Qualitative Disclosures about Market Risks 12 Item4. ControlsandProcedures 12 PartII - Other Information Item1. Legal Proceedings 13 Item2. Changes in Securities 13 Item3. Defaults On Senior Securities 14 Item4. Submission of Matters to a Vote of Security Holders 14 Item5. Other Matters 15 Item6. Exhibits and Reports on Form 8-K 15 Signatures 15 Table of Contents PARTI - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS CONTENTS FinancialStatements: Balance Sheets as of July 31, 2009, and April 30, 2009 (Unaudited) 2 Statements of Operations for the Three Months Ended July 31, 2009 and 2008 (Unaudited) and for the Period May 27, 1997 (Date of Inception) to July 31, 2009 (Unaudited) 3 Statements of Cash Flows for the Three Months Ended July 31, 2009 and 2008 (Unaudited) and for the Period May 27, 1997 (Date of Inception)to July 31, 2009 (Unaudited) 4 Notes to Unaudited Financial Statements 5 1 Table of Contents PARTI-FINANCIALINFORMATION Mass Megawatts Wind Power, Inc. (A Development Stage Company) Balance Sheets (Unaudited) July 31, 2009 April 30, 2009 ASSETS Current assets: Cash $ 77,230 $ 83,151 Contracts receivable 25,115 25,115 Prepaid expenses and other current assets 15,569 20,847 Costs in excess of billings on uncompleted contracts 8,251 8,251 Total current assets 126,165 137,364 Fixed assets, net of accumulated depreciation of $25,693 and $25,191, respectively 5,119 5,621 Total assets $ 131,284 $ 142,985 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ 56,141 $ 101,991 Provision for loss on contract 34,478 73,329 Due to stockholder 68,769 102,769 Deferred income 61,072 11,072 Total current liabilities 220,460 289,161 Stockholders' deficit: Common stock; no par value; 12,000,000 shares authorized; 7,049,524 issued and outstanding at July 31, 2009; 7,000,000 authorized; 6,765,676 issued and outstanding at April 30, 2009 4,965,457 4,776,899 Deficit accumulated during development stage (5,054,633 ) (4,923,075 ) Total stockholders' deficit (89,176 ) (146,176 ) Total liabilities and stockholders' deficit $ 131,284 $ 142,985 The accompanying notes are an integral part of these unaudited financial statements. 2 Table of Contents Mass Megawatts Wind Power, Inc. (A Development Stage Company) Statements of Operations (Unaudited) May 27, 1997 Three Months Ended (Inception) July 31, Through 2009 2008 July31, 2009 Contract revenues earned $ - $ - $ 51,739 Direct contracting costs - - 461,346 Contracting loss - - (409,607 ) Operating expenses: General and administrative 128,175 269,925 4,546,083 Depreciation 502 502 25,693 Total operating costs 128,677 270,427 4,571,776 Operating loss (128,677 ) (270,427 ) (4,981,383 ) Other income (expense): Interest expense (2,933 ) (3,375 ) (77,803 ) Interest income 52 319 4,553 Total other expense (2,881 ) (3,056 ) (73,250 ) Net loss $ (131,558 ) $ (273,483 ) $ (5,054,633 ) Net loss per share – basic and diluted $ (0.02 ) $ (0.05 ) Weighted average number of common shares – basic and diluted 6,877,246 5,076,453 The accompanying notes are an integral part of these unaudited financial statements 3 Table of Contents Mass Megawatts Wind Power, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) May 27, 1997 (Inception) Three Months Ended Through July 31, July 31, 2009 2008 2009 OPERATING ACTIVITIES Net loss $ (131,558 ) $ (273,483 ) $ (5,054,633 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services 12,350 125,807 1,540,095 Depreciation 502 502 25,693 Interest imputed on stockholder advances 1,027 - 30,936 Changes in: Contracts receivable - - (25,115 ) Prepaid expenses and other current assets 5,278 (42,802 ) (15,569 ) Provision for loss on contract (38,851 ) - 34,478 Costs and estimated earnings in excess of billings - - (8,251 ) Accounts payable and accrued liabilities (45,850 ) (54,121 ) 153,703 Deferred revenue 50,000 - 61,072 Customer deposits - - 4,192 Net cash used in operating activities (147,102 ) (244,097 ) (3,253,399 ) INVESTING ACTIVITIES Purchase of fixed assets - - (13,712 ) Net cash used in investing activities - - (13,712 ) FINANCING ACTIVITIES Proceeds from issuance of common stock 175,181 446,781 3,336,585 Borrowings on related party debt 30,595 - 742,180 Payments on related party debt (64,595 ) (42,442 ) (734,424 ) Net cash provided by financing activities 141,181 404,339 3,344,341 NET INCREASE (DECREASE) IN CASH (5,921 ) 160,242 77,230 CASH AT BEGINNING OF PERIOD 83,151 153 - CASH AT END OF PERIOD $ 77,230 $ 160,395 $ 77,230 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid 1,906 3,375 Income tax paid - - The accompanying notes are an integral part of these unaudited financial statements 4 Table of Contents Mass Megawatts Wind Power, Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 – DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Mass Megawatts Wind Power, Inc. (”Mass Megawatts"), a Massachusetts corporation, was incorporated as Mass Megawatts, Inc. on May 27, 1997. Mass Megawatts changed its name in January 2001 to Mass Megawatts Power, Inc. and has been in the development stage since its incorporation. Mass Megawatts changed its name on February 27, 2002 to Mass Megawatts Wind Power, Inc. Mass Megawatts' principal line of business is to develop its prototype wind energy production equipment and locate and adapt suitable operating facilities. It intends to build, patent, and operate wind energy generated power plants utilizing proprietary MultiAxis Turbine technology. Mass Megawatts expects to sell the generated electricity to the power commodity exchange on the open market, initially in California. The corporate headquarters is located in Worcester, Massachusetts. The accompanying unaudited interim financial statements of Mass Megawatts Wind Power, Inc. have been prepared in accordance with the accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Mass Megawatt’s Annual Financial Statements included herein on this Form S-1 filed with the SEC.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein.The results of operations for the interim period is not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period ended April 30, 2009 have been omitted. Reclassifications Certain prior period amounts have been reclassified to conform to current period presentation. Recently Issued Accounting Pronouncements Mass Megawatts does not expect the adoption of any recently issued accounting pronouncements to have a significant impact on their financial position, results of operations or cash flows. NOTE 2 – CONTRACTS RECEIVABLE July 31, 2009 2008 Contracts in progress: Current accounts receivable $ 25,115 $ - Retainage 11,550 - Total $ 36,665 $ - 5 Table of Contents NOTE 3 – COSTS AND BILLINGS ON UNCOMPLETED CONTRACTS Information with respect to uncompleted contracts is summarized below. In 2009 the Company anticipated that is was going to have a loss on its uncompleted contract and recorded the loss at April 30, 2009, prior to the completion of the contract. July 31, 2009 2008 Costs incurred on uncompleted contracts $ 499,522 $ - Estimated losses (410,250 ) - 89,272 - Less progress billings to date 115,499 - $ (26,227 ) $ - Included in accompanying balance sheets under the following captions: Costs in excess of billings on uncompleted contracts $ 8,251 $ - Provision for loss on contract (34,478 ) - $ (26,227 ) $ - NOTE 4 - GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and liabilities in the ordinary course of business. Operating losses have been incurred each year since inception, resulting in an accumulated deficit of $5,054,633 at July 31, 2009.
